Name: 2008/167/EC: Commission Decision of 18 February 2008 amending Decision 2005/879/EC authorising methods for grading pig carcases in Slovenia (notified under document number C(2008) 554)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  Europe;  means of agricultural production;  animal product
 Date Published: 2008-02-29

 29.2.2008 EN Official Journal of the European Union L 56/28 COMMISSION DECISION of 18 February 2008 amending Decision 2005/879/EC authorising methods for grading pig carcases in Slovenia (notified under document number C(2008) 554) (Only the Slovenian text is authentic) (2008/167/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Commission Decision 2005/879/EC (2) authorises two methods (Zwei-Punkt  DM5 and Hennessy Grading Probe) for grading pig carcases in Slovenia. (2) In view of technical developments, Slovenia has asked the Commission to authorise an update of the formulae and has presented the results of its dissection trials in the second part of the protocol provided for in Article 3(3) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). (3) Examination of this request has revealed that the conditions for authorising those grading methods are fulfilled. (4) The ZP-DM5 grading method has been authorised by Decision 2005/879/EC until 31 December 2007. Due to delay for examination of the requested updated methods, the authorisation should be maintained until this Decision applies. (5) Decision 2005/879/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/879/EC is hereby replaced by the Annex to this Decision. Article 2 By way of derogation from the second paragraph of Article 1 of Decision 2005/879/EC, the ZP-DM5 grading method set out in the Annex to that Decision shall continue to be applicable until the notification of the present Decision. Article 3 This Decision is addressed to the Republic of Slovenia. Done at Brussels, 18 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 324, 10.12.2005, p. 87. (3) OJ L 285, 25.10.1985, p. 39. Regulation as last amended by Regulation (EC) No 1197/2006 (OJ L 217, 8.8.2006, p. 6). ANNEX ANNEX METHODS FOR GRADING PIG CARCASSES IN SLOVENIA Part 1 ZWEI-PUNKT  DM5 (ZP) 1. Grading of pig carcasses shall be carried out by means of the method termed Zwei-Punkt  DM5 (ZP) . 2. The lean meat content of the carcasse shall be calculated according to the following formula: Ã ¶ = 60,81879  0,72992 Ã  FDM + 0,12157 Ã  MDM where: Ã ¶ = estimated percentage of lean meat in the carcasse FDM = minimum thickness of visible (back) fat (including rind) on the midline of the split carcasse in millimetres, covering the lumbar muscle (Musculus glutaeus medius) MDM = visible thickness of the lumbar muscle on the midline of split carcasse in millimetres, measured as the shortest connection between the front (cranial) end of lumbar muscle and the upper (dorsal) edge of the vertebral canal This formula shall be valid for carcasses weighing between 50 and 120 kg. Part 2 HENNESSY GRADING PROBE (HGP 4) 1. Grading of pig carcasses shall be carried out by means of the apparatus termed Hennessy Grading Probe (HGP 4) . 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO) and photodetector of the type 58 MR and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of the HGP 4 itself or a computer linked to it. 3. The lean meat content of the carcasse shall be calculated according to the following formula: Ã ¶ = 68,52500  0,91029 Ã  FHGP4 + 0,08512 Ã  MHGP4 where: Ã ¶ = estimated percentage of lean meat in the carcasse FHGP4 = the thickness of back fat (including rind) in millimetres, measured at 7 cm off the midline of the carcasse between the third and fourth last rib MHGP4 = the thickness of muscle in millimetres measured at the same time and same place as FHGP4 This formula shall be valid for carcasses weighing between 50 and 120 kg.